EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vanessa Perez-Ramos on 6/1/2021.

The application has been amended as follows: 

11. (Currently Amended) An electrolytic solution for extracting metal compound particles in a metal material by etching the metal material,
	wherein the electrolytic solution comprises a nonaqueous solvent, a metal compound M’x’Ay’, a metal compound to be extracted MxAy, and a chemical agent that forms a complex containing metal M’,
wherein the chemical agent comprises at least one of a crown ether, a polyethylene amine, ethylenediamine tetraacetic acid and cyclohexanediamine tetraacetic acid, and the nonaqueous solvent comprises at least one of methanol, ethanol and isopropyl alcohol,
wherein a value ∆ defined by the following formula is 10 or more 
10 ∆ = pKsp[M'x'Ay'] - pKsp [MxAy] = (- log10 Ksp[M'x'Ay']) - (- log10 Ksp[MxAy]) 
wherein Ksp[M'x'Ay'] represents a solubility product of metal compound M'x'Ay' and Ksp[MxAy]  represents a solubility product of the metal compound to be extracted MxAy, which is contained in the metal material,
wherein M and M’ are different metal elements, A consists of one or more of C, N, H, S, Se, Te, O, P and F for 
wherein the metal compound to be extracted MxAy is one or more of MnS, FeS, MnSe or FeSe.


21. (Currently Amended) An electrolytic solution for extracting metal compound particles in a metal material by etching the metal material,
	wherein the electrolytic solution consists essentially of a nonaqueous solvent, a metal compound M’x’Ay’, a metal compound to be extracted MxAy, and a chemical agent that forms a complex containing metal M’,
wherein the chemical agent is selected from the group consisting of at least one of a crown ether, a polyethylene amine, ethylenediamine tetraacetic acid and cyclohexanediamine tetraacetic acid, and the nonaqueous solvent consists of at least one of methanol, ethanol and isopropyl alcohol,
wherein a value ∆ defined by the following formula is 10 or more 
10 ∆ = pKsp[M'x'Ay'] - pKsp [MxAy] = (- log10 Ksp[M'x'Ay']) - (- log10 Ksp[MxAy]) 
wherein Ksp[M'x'Ay'] represents a solubility product of metal compound M'x'Ay' and Ksp[MxAy]  represents a solubility product of the metal compound to be extracted MxAy, which is contained in the metal material,
wherein M and M’ are different metal elements, A consists of one or more of C, N, H, S, Se, Te, O, P and F for 
wherein the metal compound to be extracted MxAy is one or more of MnS, FeS, MnSe or FeSe. 

Cancel claims 1-10, 12 and 19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific electrolyte composition of the chemical agent, non-aqueous solvent and metal particles (both the metal compound and extracted metal compound) overcomes the closest prior art of record.
The closest prior art is US 2010/0178767 which discloses much of the electrolyte composition, but not teach the metal particles.
Additionally see 15/999791 as a sister application (US 2020/0141843).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794